Name: 2013/340/EU: Commission Implementing Decision of 27Ã June 2013 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in Croatia (notified under document C(2013) 3932) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: Europe;  European construction;  means of agricultural production;  agricultural policy;  agricultural activity;  natural environment
 Date Published: 2013-06-29

 29.6.2013 EN Official Journal of the European Union L 179/96 COMMISSION IMPLEMENTING DECISION of 27 June 2013 amending Decision 2008/855/EC as regards animal health control measures relating to classical swine fever in Croatia (notified under document C(2013) 3932) (Text with EEA relevance) (2013/340/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2008/855/EC of 3 November 2008 concerning animal health control measures relating to classical swine fever in certain Member States (3) lays down certain control measures in relation to classical swine fever in the Member States or regions thereof listed in the Annex thereto. Different epidemiological situations regarding classical swine fever are registered in Member States or areas thereof. The Annex to Decision 2008/855/EC therefore consists of three parts, each listing areas of Member States, to which different measures apply according to the epidemiological situation. (2) Pursuant to Decision 2008/855/EC, Member States are to ensure that live pigs are dispatched from their territories to other Member States only if the pigs come from areas outside those listed in the Annex to that Decision. (3) Part I of the Annex to Decision 2008/855/EC lists Member States and areas thereof where the epidemiological situation for classical swine fever is most favourable. Consequently, Decision 2008/855/EC provides that the dispatch of live pigs originating from holdings located within an area listed in Part I of that Annex to holdings or slaughterhouses located in an area listed in that Part and belonging to another Member States may be authorised by the Member States of dispatch provided that certain conditions are complied with. In addition, fresh pigmeat from holdings located in those areas, and meat preparations and meat products consisting of, or containing meat of those pigs, may be dispatched to other Member States. (4) An outbreak of classical swine fever in domestic pigs was detected in Croatia in 2008 for the last time. However, seropositive cases in wild boars have been detected also in the hunting season 2012-13. Croatia applied appropriate measures to control classical swine fever, in line with the measures provided for in Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (4) and a programme for the eradication of the disease is currently in place. (5) Croatia is expected to accede the Union on 1 July 2013. Given the epidemiological situation for classical swine fever in that country, it is appropriate to lay down measures for the control of classical swine fever in its territory in order to prevent the spread of the disease to other areas of the Union. On the basis of the information provided by the competent authority of Croatia, it is appropriate to include the territory of the counties of Karlovac, Sisak-Moslavina, Slavonski Brod-Posavina and Vukovar-Srijem in Part I of the Annex to Decision 2008/855/EC. (6) Decision 2008/855/EC should therefore be amended accordingly. (7) This Decision should apply from the date of accession of Croatia to the European Union. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Part I of the Annex to Decision 2008/855/EC, the following entry is added: Croatia The territory of the counties of Karlovac, Sisak-Moslavina, Slavonski Brod-Posavina and Vukovar-Srijem Article 2 This Decision shall apply from the date of the entry into force of the Treaty of Accession of Croatia. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 June 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 302, 13.11.2008, p. 19. (4) OJ L 316, 1.12.2001, p. 5.